Citation Nr: 1338343	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  07-09 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for bilateral posterior subcapsular cataracts with blindness of the left eye (hereinafter "cataracts"), to include as due to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1943 to January 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in part, denied service connection for PTSD, and from a June 2006 rating decision by the VA RO in Phoenix, Arizona, which, in part, denied service connection for cataracts.  

In an April 2012 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing to be held at the RO (Travel Board hearing).  In September 2012, the Board remanded the appeal for the RO via the Appeals Management Center (AMC) in Washington, D.C. to schedule the Veteran for the requested Board hearing.  In a written statement received June 2013, the Veteran subsequently withdrew the hearing request.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).  Additionally, because providing the requested Board hearing was the only development ordered by the previous remand and the Veteran subsequently withdrew his hearing request, the Board finds that there has been substantial compliance with the prior Board remand order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  An unappealed April 2006 rating decision denied, in part, service connection for PTSD on the basis that PTSD had not been diagnosed and there was no evidence PTSD was diagnosed or treated in service.

2.  The evidence received since the April 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.

3.  The Veteran has a current diagnosis of PTSD.  

4.  There is credible supporting evidence that the Veteran's claimed in-service stressors actually occurred as well as medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressors.

5.  The Veteran was exposed to ionizing radiation during service while stationed near Hiroshima, Japan in November to December 1945.

6.  The Veteran has a current diagnosis of posterior subcapsular cataracts that became manifested six months or more after exposure.

7.  Cataracts first manifested many years after service separation and are not causally or etiologically related to military service, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

2.  The Veteran's cataracts were not incurred in or caused by active service, nor are they due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As to the claim for service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to this claim, such error was harmless and will not be further discussed.  

Regarding the Veteran's claim for entitlement to service connection for cataracts, the RO provided notice to the Veteran in September 2004, prior to the initial adjudication of the claim in June 2006.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  In a June 2006 letter, the Veteran was notified of how VA assigns disability evaluations and effective dates, also prior to the initial adjudication of the claim in April 2006.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's DD Form 214, enlisted record and report of separation/honorable discharge certificate, VA treatment records, private treatment records, Congressional inquiries, copies of police reports, VA examination reports, Decision Review Officer (DRO) hearing transcript, correspondence from the Defense Threat Reduction Agency (DTRA), a copy of a scenario of participation and radiation exposure, an advisory opinion for radiation review from the Director of Compensation and Pension Services, a Under Secretary Health medical opinion, a memorandum of a formal finding concerning verification of stressors in connection with PTSD claim, a DTRA report, a Defense Nuclear Agency report, a Defense Personnel Records Image Retrieval System record, photographs and articles submitted by the Veteran, and lay statements. 

In September 2004, the RO requested the Veteran's service treatment records and service personnel records and received a response that they were fire related and unavailable.  The RO contacted the Veteran with regard to the unavailability for his service treatment records and service personnel records and in October 2004, the Veteran submitted DA Form 13055, Request for Information Needed to Reconstruct Medical Data that was provided to him by the RO.    

At the July 2009 DRO hearing, a witness, on behalf of the Veteran, testified that the Veteran had a verbal conversation with a private doctor with regard to the causation of his cataracts, but did not provide the name of the private doctor or a time period during which this opinion was rendered.  The decision review officer offered to hold the record open for 60 days so that the Veteran could attempt to obtain a private medical opinion in writing.  The Veteran has not submitted any private opinion or provided VA with an authorization for the release of medical information in order for VA to obtain the claimed private opinion on the Veteran's behalf.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA eye examination in February 2006 and an advisory opinion was obtained from the Director, Compensation and Pension Services in April 2006 (the reports of which have been associated with the claims file).  The Board finds the VA examination and advisory opinion of record were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim. The April 2006 VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, examined him, and offered opinions.  The April 2006 advisory opinion was based on a complete review of all the evidence of record and focused on questions relating to the Veteran's claim that his cataracts are due to exposure to ionizing radiation.  Additionally, neither the Veteran nor his representative has questioned the adequacy of any examination.  

The Veteran was offered the opportunity to testify at a hearing before the Board, but withdrew his hearing request in a written statement received June 2013.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

New and Material Evidence Analysis for an Acquired Psychiatric Disorder

In this case, the Veteran seeks to reopen a previously denied claim of service connection for PTSD.  The claim, initially filed in March 2005, was originally denied in an April 2006 rating decision, and the Veteran did not initiate an appeal of the decision.  He also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§  3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§  5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown,     9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Although the RO denied that new and material evidence had been submitted to reopen the Veteran's claim for service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the April 2006 rating decision the RO denied the Veteran's service connection claim for PTSD because PTSD had not been diagnosed and there was no evidence that PTSD was diagnosed or treated in service.  The Board has reviewed the evidence received since the April 2006 rating decision and finds that it qualifies as new and material evidence to warrant reopening the Veteran's previously denied claim for PTSD.  Specifically, a February 2011 VA treatment indicates that the Veteran has a current diagnosis of PTSD as diagnosed by a VA psychiatrist.  An April 2011 letter from a VA psychiatrist indicated that the Veteran had a current diagnosis of PTSD due to military combat exposure during World War II.    A January 2012 VA treatment record also indicates that the Veteran has a current diagnosis of PTSD as diagnosed by a VA psychiatrist.  VA treatment records dated through April 2012 show that the Veteran has had ongoing mental health treatment and group therapy for PTSD.

Accordingly, because the Veteran now has a current diagnosis of PTSD, a basis upon which his previous claim for service connection was denied, the Board has determined that new and material evidence has been presented and the Veteran's request to reopen the previously denied claim of service connection for PTSD is granted to this extent.  Additionally, as discussed below, the Board finds that the criteria for service connection for PTSD have been met. 

In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the April 2006 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Additionally, additional service records were not received since the April 2006 rating decision therefore 38 C.F.R. § 3.156(c) does not apply.

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Additionally, neither of the conditions at issue, PTSD and cataracts, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to these non-chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.384 (2013).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and, (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

Additionally, service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  There are certain types of cancer that are presumptively service connected specific to "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c);         38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The Board notes that cataracts are not found on the list of presumptive diseases within 38 C.F.R.                § 3.309(d).

Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R.        § 3.311.  The list of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2) includes posterior subcapsular cataracts.  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R.       § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  

When it has been determined that a Veteran has been exposed to ionizing radiation in service, and subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  If, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.    38 C.F.R. § 3.311.  
 
Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for PTSD 

The Veteran has contended that his PTSD is related to active service.  In an August 2009 written statement, the Veteran reported that he was a medic in Hiroshima, Japan after the atomic bomb was dropped and that he was horrified by the devastation.  At the July 2009 DRO hearing, the Veteran reported that he saw a lot of casualties when he was stationed in Japan.  In an October 2010 written statement, the Veteran claimed that he had spent months during active service physically handling and transporting hundreds of wounded and dying soldiers in Europe from January through July 1945.  The Veteran also stated that he assisted in lifting, carrying and transporting wounded service members who had been injured by the atomic bomb dropped on Hiroshima.

The competent evidence shows that the Veteran has been diagnosed with PTSD.   February 2011, April 2011, and January 2012 VA treatment records indicate that the Veteran has a current diagnosis of PTSD as diagnosed by a VA psychiatrist.  An April 2011 letter from a VA psychiatrist indicated that the Veteran had a current diagnosis of PTSD due to military combat exposure during World War II.  VA treatment records dated through April 2012 show that the Veteran has had ongoing mental health treatment and group therapy for PTSD.  

After a review of the all the evidence, the Board finds that the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD.  While the record contains these above diagnoses, at September 2005 VA, February 2010, and June 2012 VA examinations, the VA examiners determined that the Veteran was not describing fully symptoms for PTSD and a diagnosis of PTSD was not provided opining that the Veteran did not meet the clinical criteria for a diagnosis of PTSD.  The June 2012 VA examiner noted that, while the Veteran endorsed some symptoms resembling PTSD, the criterion C of the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (hereinafter DSM- IV), i.e., avoidance and numbing, was not met.  However, when affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of PTSD.                38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Next, there is credible supporting evidence that at least one of the Veteran's claimed in-service stressors actually occurred.  A January 2010 formal finding concerning verification of stressors in connection with PTSD claim specifically corroborates one of the claimed stressors reported by the Veteran: that while stationed in Hiroshima, Japan from October through December 1945 as a medic, the Veteran worked in ground zero and had to transport patients back and forth through ground zero to receive care.  As such, the Veteran's exposure to an in-service stressor is recognized.  38 C.F.R. § 3.304(f).  

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and the specific claimed in-service stressor.  At the February 2010 VA examination, the examiner, while not providing a diagnosis of PTSD, indicated that the Veteran's claimed stressor, exposure to combat, met the DSM-IV stressor criterion.  During the June 2012 VA examination, the VA psychologist, while not actually providing a current diagnosis of PTSD, indicated that the Veteran's stressor of his combat experience from his time in World War II, specifically having a friend killed, was adequate to support a diagnosis of PTSD and was related to his fear of hostile military or terrorist activity.  

In an April 2011 letter, a VA psychiatrist opined that the Veteran's currently diagnosed PTSD was a direct result of his military combat exposure during World War II.  The VA psychiatrist indicated that the Veteran was his patient and had chronic PTSD symptoms including nightmares, recurrent and instructive thoughts of his combat experience, anger outbursts, hypervigilance, and a diminished interest in numerous activities.  The VA psychiatrist has the requisite medical expertise to render a medical opinion regarding the etiology of PTSD and had sufficient facts and data on which to base the conclusion.  Further, because the Board has found the weight of the evidence in equipoise as to the question of whether the Veteran has a current diagnosis of PTSD, there is no contradicting medical opinion of record as to whether there is a causal relationship between the Veteran's current symptomatology and the specific claimed in-service stressor.  Therefore, the Board places significant probative value on the April 2011 VA letter.  

Based on the above and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD that is causally related to the specific claimed in-service stressors; thus, service connection for PTSD is warranted.

Service Connection for Cataracts

The Veteran contends that his cataracts are a result of exposure to ionizing radiation.  In a July 2006 notice of disagreement, the Veteran claimed that his condition started in-service when he was stationed in Hiroshima, Japan.  In a February 2009 written statement, the Veteran claims that his radiation exposure in service is the main cause of his latent diseases.

While the Veteran did participate in the occupation of Hiroshima during World War II, cataracts, as noted above is not found on the list of presumptive diseases within 38 C.F.R. § 3.309(d), and thus the related presumptive service connection provisions are not applicable to this case.  38 U.S.C.A. § 1112(c); 38 C.F.R.            § 3.309(d).  

The Board will next examine the claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.  As noted above, the Veteran has been diagnosed with posterior subcapsular cataracts, which is a radiogenic disease listed under 38 C.F.R. § 3.311(b)(4)(iii).  Cataracts were first diagnosed in 1999, as reflected on a March 1999 private treatment record, six months or more after the Veteran's discharge from service.  Thus, in order to be entitled to service connection, the Veteran's cataracts must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.

A July 1991 Defense Nuclear Agency letter indicates that, based on an August 1980 report "Radiation Dose Reconstruction U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946," and using all possible "worst case" assumptions, the maximum possible dose any individual serviceman might have received from external radiation, inhalation, and ingesting is less than one rem.

In January 2006, a Defense Threat Reduction Agency (DTRA) letter advised that U.S. Army records confirm that the Veteran had participated as a member of the American occupation forces in Japan following World War II and that he was present in Hiroshima from November to December of 1945.  The letter notes that the scenario of participation and radiation exposure provided a description of the participation activities based on available military records and the Veteran's recollections and statements as well as assumptions about his participation activities and environment in which he received a radiation dose.  The January 2006 letter notes that the dose reconstruction applied to the Veteran's scenario description originated from the August 1980 report, "Radiation Dose Reconstruction U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946," and that the dose reconstruction is the basis for the worst case assumptions for the Veteran's scenario.  

The DTRA letter noted that the Veteran's total external gamma dose to the eye lens was 0.011 rem; upper bound total external gamma dose to the eye lens was 0.033 rem; internal committed dose to the eye lens was 0.008 rem; and, upper bound committed dose to the eye lens was 0.024 rem.  The letter notes that none of the troops participating in the occupation of Japan received a dose from neutron radiation.  

In February 2006, the Veteran underwent a VA eye examination.  Upon review of the claims file, the VA examiner noted that the Veteran had an age related macular hole in his left eye which was surgically repaired with a pars plana vitrectomy in January 1998 and that, in June 1999, the Veteran underwent a cataract extraction for a nuclear sclerosis with a posterior subcapsular cataract.  The VA examiner noted that the Veteran ha as mild to moderate cataract resulting in mild decreased acuity in his right eye.  The Veteran reported poor vision in his left eye since cataract surgery and contended that his cataracts are due to radiation.

The February 2006 VA examiner noted that pars plana vitrectomy frequently, i.e., greater than 50 percent, results in cataract formation.  The VA examiner noted that, while radiation exposure may cause cataracts, usually the cataract will form within a few years of exposure, but did acknowledge that longer latencies have been noted.  The VA examiner noted that, in this case, the cataract surgery was one year after the pars plana vitrectomy and 54 years after radiation exposure.  The VA examiner opined that it is most likely that the left eye cataract formation was associated with the pars plana vitrectomy surgery, but noted that the possibility exists that the radiation exposure increased the risk of cataract formation after the pars plana vitrectomy.  The VA examiner opined that, as the Veteran was 80 years old at the time, the cataract in the right eye is most likely age-related, but noted that it is possible that the radiation exposure predisposed the patient to developing age related cataracts. 

In May 2006, the obtained dose information from the DTRA was forwarded to the Under Secretary Health for a medical opinion regarding the relationship between the Veteran's exposure to ionizing radiation and his cataracts.  In a May 2006 opinion, the Chief Public Health and Environmental Hazards Officer found that it is unlikely that the Veteran's cataracts, to include posterior subcapsular cataract of the left eye, can be attributed to radiation exposure while in active service because his total external gamma dose was 0.011 rem and the upper bound total external gamma dose was 0.033 rem.  The May 2006 opinion notes that the DTRA had subsequently clarified that the dose to the lens of the eyes is from external emitters, not inhaled or ingested emitters, and that the upper bound external gamma dose should be used for the dose to the eye lens.  In reaching this opinion, he relied on information contained in the Health Effects of Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990, page 363, which indicates the threshold dose of radiation resulting in lens opacities in atomic bomb survivors was about 60 to 150 rads.  The opinion notes, citing the Chernobyl Forum Digest Report, Chernobyl's Legacy: Health, Environmental and Socio-Economic Impacts, 2005, page 14, that studies of emergency and recovery workers following the Chernobyl accident suggest that radiation doses as low as 25 rads may cause cataracts.

A June 2006 Advisory Opinion from the Director of Compensation and Pension Service was obtained.  The Director noted that the Veteran was 20 years old at the time of his exposure to ionizing radiation, and was diagnosed with cataracts approximately 53 years later.  As a result of the medical opinion from the Under Secretary for Health, that advised it is unlikely the Veteran's cataracts, including posterior subcapsular cataract, resulted from his exposure to ionizing radiation in service, and following a review of the evidence in its entirety, the Director opined that there was no reasonable possibility that the Veteran's cataracts, including posterior subcapsular cataract, resulted from radiation exposure in service.

The Board finds the February 2006 VA eye examination opinion highly probative.  Specifically, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  The VA examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran's cataracts are not related to active service, to include as a result of radiation exposure.

The Board also finds the June 2006 advisory opinion highly probative.  Specifically, the Director of Compensation and Pension Services reviewed all the evidence of record, including the Veteran's upper bound total external gamma dose, and there is no indication that the Director was not fully aware of the Veteran's past radiation exposure or misstated any relevant fact.  Moreover, the Director has the requisite expertise to render an opinion as to whether the Veteran's cataracts, including posterior subcapsular cataract, resulted from ionizing radiation exposure in service.

In support of his claim, at the July 2009 DRO hearing, a witness, on behalf of the Veteran, testified that the Veteran was told by a private doctor that it was possible that his cataracts were caused by ionizing radiation exposure during service.  The witness reported that the private doctor did not give any rationale about how the cataracts could be related to service.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, the witness at the July 2009 DRO hearing acknowledged that the alleged private doctor did not provide a rationale with regard to how the Veteran's cataracts were related to service.  Additionally, there is no evidence of record that the private doctor took into account the specific radiation dose assessments provided by the DTRA.  

Furthermore, the alleged statement that it is possible that the cataracts were caused by ionizing radiation exposure during service is admittedly speculative and insufficient to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  Thus, even accepting this statement as facially true, the Board accords the alleged private opinion little probative weight because the basis of the opinion is not stated in addition to being speculative.  

In a February 2006 written statement, the Veteran disputed the total radiation exposure dose relied upon in the January 2006 DTRA letter.  The Veteran also claimed that the upper limit dose estimates relied on in the August 1980 report "Radiation Dose Reconstruction U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946" was a "willful and intentional lie."  The Board finds that the Veteran is not competent to testify regarding the amount of radiation exposure he received in service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, in this case, the amount of radiation exposure sustained in service by the Veteran involves a complex medical question because it deals with the internal and largely unobservable processes of the body and requisite specialized knowledge of radiation exposure, including how it is absorbed into the body and the known complications from radiation exposure (derived from scientific studies).   

In further support of his claim, in February 2006, the Veteran submitted an article entitled "Residual Radiation in Hiroshima and Nagasaki" that provides a different, higher dosimeter reading for people in Hiroshima, Japan.  In May 2008, the Veteran submitted an article entitled "WWII Veteran Battles for Recognition of Radiation Exposure" that describes a different veteran's radiation exposure in service.  In November 2011, the Veteran submitted an article entitled "Benefits for Vets Exposed to Radiation" and a VA pamphlet entitled "Are YOU an Atomic Veteran?".  The article and the pamphlet provide general information about "atomic veterans" receiving VA compensation benefits.

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  The "Residual Radiation in Hiroshima and Nagasaki" study pertains to readings in early October 1945 and November 1 through 2, 1945; however, the Veteran was in Hiroshima from November 19 through December 17, 1945, which is two weeks later than the research cited in the article.  The dosimeter estimates from January 2006 DTRA report were specific to the Veteran, including his duties and the timeframe he was in Hiroshima; thus, the Board accords the study less probative weight than the January 2006 DTRA report because the DTRA report more accurately represent the extent of the Veteran's radiation exposure.  

The other articles and pamphlet submitted by the Veteran provide general information with regard to filing a claim based on radiation exposure and different veterans' claims for entitlement to service connection.  The Board accords them lesser probative weight than the February 2006 VA examination and June 2006 advisory opinion that specifically evaluated the facts and circumstances surrounding this particular case, including the Veteran's in-service radiation exposure, current cataracts, and whether a causal relationship exists between the two.

Based on the information provided by the DTRA, including the dose assessment, the decision of the Under Secretary for Health, and the February 2006 VA examination report opinion, the Board finds that a grant of service connection for cataracts, including posterior subcapsular cataract, due to ionizing radiation is not warranted under 38 C.F.R. § 3.311.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's cataracts.

As discussed, the Veteran has been diagnosed with bilateral cataracts.  A March 1999 private treatment records notes that the Veteran underwent vitreous surgery for a spontaneous macular hole in his left eye in January 1998 and that his left eye vision had decreased slightly since February 1999.  The private doctor diagnosed the Veteran with an early nuclear cataract in the right eye and a moderate nuclear, mild posterior subcapscular cataract in the left eye.  

At the July 2009 DRO hearing, the Veteran reported that he had dry eyes and that he had to put drops into his eyes all the time in service.  The Veteran stated he first noticed his eyes getting dry in Japan.  In a July 2006 notice of disagreement, the Veteran claimed that his condition started in-service when he was stationed in Hiroshima.  As noted above, the Veteran's service treatment records and personnel records are unavailable and presumed destroyed.  In cases involving missing or unavailable service treatment records, VA is under a heightened duty to assist the Veteran with respect to the processing of his claim.  VA's heightened duty consists of "consider[ing] the applicability of the benefit of the doubt rule, . . . assist[ing] the claimant in developing the claim, and . . . explain[ing] its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 267 (1991).  As the Veteran's service treatment records are unavailable, the Board has applied the benefit of the doubt doctrine in the Veteran's favor and accepts, for the purpose of this decision, the Veteran's testimony that he had dry eyes in service while stationed in Japan that required drops.

However, while the Veteran is competent to relate symptoms of dry eyes in service that he personally experienced, the Board finds that the Veteran is not competent to state that cataracts, which had their onset years after since, are attributable to any disease or injury which was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2008) n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of cataracts.  The question of causation of cataracts involves knowledge of a complex body system with unseen system processes unobservable by the Veteran and knowledge of multiple other causes of cataracts so as to eliminate other etiologies   

Conversely, the Board finds the February 2006 VA eye examination opinion as to the etiology of the Veteran's cataracts highly probative.  As noted above, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  The VA examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran's cataracts are not related to active service, to include as a result of radiation exposure.  As such, the Board finds that the weight of the evidence does not support the contention that the Veteran's cataracts were caused by or otherwise began during active service.

For the reasons discussed above, the Board finds that the weight of the medical and lay evidence demonstrates that the Veteran's cataracts were not incurred in or caused by active military service, to include exposure to ionizing radiation; therefore, the claim for service connection for cataracts must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has been received, the claim of service connection for PTSD is reopened.

Service connection for PTSD is granted.

Service connection for cataracts, to include as a result of exposure to ionizing radiation, is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


